NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1620
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                               AXEL SANTOS-CRUZ,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2:99-cr-00505-001)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 2, 2019
            Before: CHAGARES, BIBAS and GREENBERG, Circuit Judges

                            (Opinion filed: January 31, 2019)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Axel Santos-Cruz, a federal prisoner proceeding pro se, appeals from an order of

the United States District Court for the Eastern District of Pennsylvania denying his



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
motion requesting a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). For the

reasons that follow, we will affirm the judgment of the District Court.

       In 2000, Santos-Cruz and his co-defendant were convicted of conspiracy to

distribute and possession with intent to distribute more than 1,000 grams of heroin and

more than 50 grams of crack cocaine. At sentencing, the District Court sentenced Santos-

Cruz to life imprisonment, and we affirmed the judgment. See United States v. Santos-

Cruz, 45 F. App’x 190, 191 (3d Cir. 2002).

       Santos-Cruz later filed motions for a sentence reduction under 18 U.S.C. §

3582(c)(2), at first pro se, then through appointed counsel. He sought to have his

sentence reduced based on Amendment 782 to the U.S. Sentencing Guidelines, which

reduced the offense levels assigned to most drug quantities under U.S.S.G. § 2D1.1(c) by

two levels. Before he filed the motion related to the order challenged in this appeal,

President Barack Obama commuted Santos-Cruz’s sentence to 360 months’

imprisonment. See dkt # 201. The District Court denied Santos-Cruz’s most recent

motion for reduction of sentence. Santos-Cruz appeals and seeks the appointment of

counsel.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. In considering the denial of a

§ 3582(c)(2) motion, we exercise plenary review over a district court’s interpretation of

the Sentencing Guidelines and otherwise review the denial of relief for abuse of

discretion. United States v. Mateo, 560 F.3d 152, 154 (3d Cir. 2009).

       Upon review, we conclude that the District Court properly declined to reduce

Santos-Cruz’s commuted sentence of 360 months’ imprisonment. Accordingly, we will

                                             2
affirm the District Court’s judgment. Santos-Cruz’s motion for appointment of counsel is

denied.




                                           3